ARNOLD, J.,
delivered the opinion of the court.
Considered, as the case must be, in the light of constitutional and statutory provisions, instead of the common law on the subject, the wrong of which appellant complains is, from a legal standpoint, entirely imaginary. It was not an invasion of his legal rights for the board of supervisors to license another ferry, near the one kept by him. It was beyond the power of the board, to grant such rights and privileges as appellant seems to suppose he has. The doctrine of vested rights and exclusive privileges cannot be enlisted in his service. Under our statute there can be no monopoly created by the license or action of the board of supervisors, in the privilege of keeping public ferries. The preference which the statute accords to the owner of the soil, where a ferry is established, was observed by the board in the license granted to appellant, but it conferred no indefeasible, exclusive property rights in the franchise. He held and enjoyed it subject to the right, power, and duty of the board to establish other, and as many other ferries, either as near to, or as far from him, as the public convenience, in the judgment of the board, might require.
Public ferries are established for the accommodation of the public, rather than for the gain and advantage of individuals. The establishment of the rival ferry may diminish appellant’s revenue, but it may also promote the general welfare. Competition may be healthful and beneficial, even in the keeping of public ferries. The keeper of a public ferry must rely, for his profits, somewhat on his ability and facilities to afford safe, quick, and *709cheap transportation, rather than entirely upon a protective policy founded in law, which excludes competition and tends to foster individual interests, at the expense of the public good. The case is Avithin the principles declared in Sullivan v. Supervisors, 58 Miss. 790, and Seal v. Donnelly, 60 Ib. 658.
The judgment is affirmed;